NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with  
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                        Argued July 9, 2013 
                                      Decided July 17, 2013 
                                                                              
                                              Before 
 
                                FRANK H. EASTERBROOK, Chief Judge 
                                                 
                                RICHARD A. POSNER, Circuit Judge 
 
                                  ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 13‐1292                                            
 
UNITED STATES OF AMERICA,                             Appeal from the United States District 
        Plaintiff‐Appellee,                           Court for the Northern District of Illinois, 
                                                      Eastern Division. 
        v.                                                                                            
                                                      No. 99 CR 945‐1 
WILL CARTHAN                                           
        Defendant‐Appellant.                          James B. Zagel, 
                                                      Judge. 
                                                       
                                            ORDER 
 
        Will  Carthan  appeals  from  the  denial  of  his  motion  under  18  U.S.C.  §  3582(c)  to 
reduce  the  34‐year  sentence  imposed  for  his  conviction  for  conspiring  to  distribute  crack 
cocaine. 
 
        In 2001 Carthan was convicted by a jury of conspiring to distribute crack cocaine. In 
2004  he  entered  into  a  sentencing  agreement  with  the  government  to  procure  a 
recommendation  for  a  departure  from  the  then‐mandatory  guidelines.  The  agreement 
stated that his guidelines sentencing range (actually a point) was life imprisonment because 
No. 13‐1292                                                                                        Page 2
of  his  total  offense  level  of  48  (capped  at  43).  In  exchange  for  Carthan’s  cooperation  and 
waiver of his right to appeal, the government agreed to move for a downward departure in 
accordance with U.S.S.G. § 5K1.1. The agreement recommended a sentence of 34 years, and 
the judge imposed it.  
 
          In  2012  Carthan  moved  under  section  §  3582(c)(2),  on  the  basis  of  the  Sentencing 
Commission’s  Sentencing  Guidelines  Amendment  750,  which  by  revising  the  sentencing 
tables for crack‐cocaine offenses reduced Carthan’s base offense level (not his total offense 
level of 48, capped at 43) from 38 to 34. But because of the increases in his base offense level 
that had jacked it up to 48, the four‐level reduction in his base level did not bring his total 
offense level below 43 (but only to 48 – 4 = 44)—the floor in the Sentencing Table for a life‐
imprisonment  guidelines  range.  Because  a  sentence  reduction  is  not  authorized  by 
section 3582(c)(2)  unless  a  retroactive  amendment  (such  as  Amendment  750)  lowers  the 
defendantʹs  sentencing  range,  see U.S.S.G.  §  1B1.10(a)(2)(B),  the  district  court  had  no 
authority to grant the requested relief. See United States v. Guyton, 636 F.3d 316, 318–19 (7th 
Cir. 2011); United States v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010); United States v. Knox, 573 
F.3d 441, 450 (7th Cir. 2009); United States v. Thompson, 682 F.3d 285, 290 (3d Cir. 2012). The 
judgment is therefore 
                                                                                              AFFIRMED.